345 S.W.3d 900 (2011)
Loyd T. ADAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72739.
Missouri Court of Appeals, Western District.
August 30, 2011.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Loyd Adams appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing.
*901 We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.